Citation Nr: 0714134	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-24 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


INTRODUCTION

The veteran had active service from June 1950 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran appeared before the undersigned in 
July 2006 and delivered sworn testimony via video conference 
hearing in Las Vegas, Nevada.

This case was previously before the Board in August 2006, at 
which time the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim and 
remanded the case for additional development.

In March 2007 VA received material submitted by the veteran 
in support of his claim.  While not accompanied by a waiver 
of RO consideration, the Board notes that the materials are 
essentially duplicates of those already associated with the 
claims file, and they do not constitute additional pertinent 
evidence necessitating a remand to the RO for the issuance of 
a supplemental statement of the case.

The Board finds that upon review of the veteran's March 2007 
statement, and upon review of the October 2006 VA psychiatric 
examination, the issue of entitlement to service connection 
for a psychiatric disorder other than PTSD (Major Depression) 
has been raised.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

Competent clinical evidence of record does not demonstrate 
current PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence, including that dated in February 2002, 
March 2004, and September 2006, the veteran was informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claim.

In March 2006 the veteran was notified concerning the 
assignment of disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, service personnel 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone a VA examination that 
has addressed the medical questions presented by this appeal.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran asserts that he has PTSD as a result of a motor 
vehicle accident that happened during service.  To establish 
entitlement to service connection for PTSD, the veteran must 
submit medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

While PTSD has been diagnosed in VA progress notes (beginning 
in March 2002), the Board notes that the most recent, as well 
as the most comprehensive psychiatric examination of record, 
conducted in October 2006 (VA contract examination), noted 
the veteran did not meet the criteria for PTSD.  As the 
October 2006 VA opinion is based on a more comprehensive 
assessment, including a review of the veteran's medical 
history as contained in the claims folder, the Board finds 
that it is of more probative value than the reported 
diagnoses in the VA progress notes.  

The Board also observes that the October 2006 examiner 
provided a rationale for her finding, specifically noting 
that the veteran did not have PTSD symptoms related to re-
experiencing, avoidance, or hyperarousal.  The Board can find 
no other record (other than the December 2002 VA record 
discussed below) in the claims file that addressed these 
matters in such detail.  The Board further notes that the 
October 2006 examiner was a Board Certified Psychiatrist, and 
her opinion was offered following a contemporaneous 
examination of the veteran.

The Board observes that a December 2002 VA PTSD evaluation 
does contain a diagnosis of PTSD, and did discuss factors 
such as re-experiencing, avoidance, and hyperarousal.  The 
Board notes, however, that the December 2002 VA record 
reflects that the veteran reported a history of significant 
combat exposure, the combat death of a buddy prior to his 
arrival in Korea, and even appeared to suggest that his motor 
vehicle accident may have been due to rocket fire.  The Board 
notes that these assertions are not shown by the evidence of 
record.  Due to such factors, and due to the qualifications 
of the examiners, and the fact that the October 2006 
examination was the most recent, as well as the most 
comprehensive psychiatric examination of record, the Board 
finds the October 2006 examination is of more probative value 
than the December 2002 VA assessment.

In the absence of demonstration of current PTSD, verification 
of any reported stressor is rendered moot.  As such, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.

The Board does not doubt the sincerity of the veteran and his 
spouse's opinion regarding PTSD, and the Board has reviewed 
their statements and hearing testimony made in support of the 
claim.  However, as laypersons, they are not deemed competent 
to opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER


Service connection for PTSD is denied.




____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


